Title: H. G. Letter XI, 6 March 1789
From: “H. G.”,Hamilton, Alexander
To: 


New-York, March 6, 1789.
Dear Sir,
One of the circumstances stated to you in mine of the 26th of February, to shew that the Governor is unfriendly to the UNION, is that he prejudged and condemned the new Constitution before it was framed.
This fact has been long since given to the public; to which no other answer, that I have heard, has been made by his Excellency, or his friends, than that he as a citizen had a right to entertain and declare such sentiments as appeared to him proper. This is a position not to be denied; but it is equally undeniable that his constituents have as good a right to judge of the propriety of his opinions and conduct, and of the views by which they seem to be actuated.
While the Convention was sitting at Philadelphia, the Governor, I am well informed, made unreserved declarations of his opinion, that no good was to be expected from the appointment or deliberations of that body. That the most likely result was that the country would be thrown into confusion by the measure. That it was by no means a necessary one; as the confederation had not had a sufficient trial, and probably on more full experiment would be found to answer all the purposes of the Union.
Here we discover the clearest indication of a predetermined opposition in the mind of his Excellency. He is not a man governed in ordinary cases by sudden impulse. Though of an irritable temper, when not under the immediate influence of irritation, he is circumspect and guarded; and seldom acts or speaks, without premeditation and design.
Language of the kind I have mentioned, from him, clearly betrayed an intention to excite prejudices before hand against whatever plan should be proposed by the Convention. For such conduct, or for such an intention, no apology can be made. The United States conceived a Convention to be a proper and necessary expedient. They appointed one, this state concurring. Their deputies were actually assembled, and in deliberation. The step once taken, it became the duty of every good man to give the attempt a fair chance. It was criminal to endeavour to raise prepossessions against it. That very conduct might have led to the mischief predicted. It was certainly not his Excellency’s fault that his predictions were not fulfilled. In all probability, if his whole party had been as pertinacious as himself, the confusion he foretold would now exist. But happily for the United States some of them were more prudent, and we are in peace.
The declarations of the Governor on this occasion fix upon him the charge of inconsistency. How can what he said in the instance in question be reconciled with his declaration in the Convention, “that he had always lamented the feebleness of the Confederation?”
Your’s, with great regard,
H___ G___.


To ___ ___, Esq.
}


Suffolk County.



